 


109 HR 1523 IH: September 11 Surviving Spouse Student Loan Relief Act
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1523 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mrs. McCarthy (for herself, Mr. Owens, and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide student loan forgiveness to the surviving spouses of the victims of the September 11, 2001, tragedies. 
 
 
1.Short titleThis Act may be cited as the September 11 Surviving Spouse Student Loan Relief Act.  
2.Cancellation of student loan indebtedness for spouses 
(a)DefinitionsFor purposes of this section: 
(1)Eligible spouseThe term eligible spouse means the spouse of an individual who served as a policeman, fireman, other safety or rescue personnel, or as a member of the Armed Forces, or any other individual, who died (or dies) or became (or becomes) permanently and totally disabled due to injuries suffered in the terrorist attack on September 11, 2001, as determined in accordance with regulations of the Secretary. 
(2)SecretaryThe term Secretary means the Secretary of Education. 
(3)Federal student loanThe term Federal student loan means any loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965. 
(b)In generalThe Secretary shall provide for the discharge or cancellation of the Federal student loan indebtedness of an eligible spouse in the same manner that the Federal student loan indebtedness of an individual described in subsection (a)(1) of this section is required to be discharged or canceled under sections 437(a), 455(a)(1), and 464(c)(1)(F) of the Higher Education Act of 1965 (20 U.S.C. 1087(a), 1087e(a)(1), 1087dd(c)(1)(F)), as the case may be. 
(c)Facilitation of claimsThe Secretary shall— 
(1)by regulation, establish procedures for the filing of applications for discharge or cancellation under this section, which regulations shall be prescribed and published within 30 days after the date of enactment of this Act and without regard to the requirements of section 553 of title 5, United States Code; and 
(2)take such actions as may be necessary to publicize the availability of discharge or cancellation of Federal student loan indebtedness for eligible spouses under this section. 
(d)Availability of funds for paymentsFunds available for the purposes of making payments to lenders in accordance with section 437(a) for the discharge of indebtedness of individuals described in subsection (a)(1) of this section shall be available for making payments under section 437(a) to the spouses of such individuals as required by this section. 
(e)No delay in regulationsSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the regulations required by this section. 
 
